Exhibit EXHIBIT A CERTIFICATE OF DESIGNATION OF SERIES A PREFERRED STOCK Golden Key International, Inc. (the “Corporation”), a corporation organized and existing under the laws of the State of Delaware, does hereby certify: FIRST: Pursuant to authority conferred upon the Board of Directors by its Certificate of Incorporation, and pursuant to the provisions of laws of Delaware, the Board of Directors has adopted a resolution on December 8, 2009 which is set forth below, to issue the number of shares of the Series A Preferred Stock pursuant to a resolution dated December 8, 2009, a copy of which was filed with the State of Delaware. RESOLVED, that pursuant to the authority expressly granted to and vested in the Board of Directors of the Corporation by the provisions of the Certificate of Incorporation of the Corporation, as amended, out of the authorized but unissued shares of Preferred Stock of the Corporation this Board of Directors hereby creates a series of the Preferred Stock, par value $.0001 per share (the “Preferred Stock”), of the Corporation, and this Board of Directors hereby fixes the powers, designations, preferences and relative, participating, optional or other special rights of the shares of such series, and the qualifications, limitations or restrictions thereof (in addition to the powers, designations, preferences and relative, participating, optional or other special rights, and the qualifications, limitations or restrictions thereof, set forth in the Certificate of Incorporation of the Corporation which are applicable to Preferred Stock of all series) as follows: 1.
